    Case 21-04059          Doc 12    Filed 04/21/21 Entered 04/21/21 16:53:51                  Desc Main
                                       Document     Page 1 of 4



                          IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION


    In re                                              §        Chapter 11
                                                       §
    SPHERATURE INVESTMENTS LLC,                        §        Case No. 20-42492
    et al., 1                                          §
                                                       §        Jointly Administered
             Debtors.                                  §

    SPHERATURE INVESTMENTS, LLC,                       §        Adversary No. 21-04059
    et al. d/b/a WORLDVENTURES                         §
    HOLDINGS, LLC,                                     §
                                                       §
             Plaintiffs                                §
                                                       §
    vs.                                                §
                                                       §
    SEACRET DIRECT LLC,                                §
                                                       §
             Defendant.                                §

                           EXPEDITED MOTION FOR CONTINUANCE

TO THE HONORABLE BRENDA T.                                 RHOADES, CHIEF UNITED                     STATES
BANKRUPTCY JUDGE:

            Seacret Direct LLC ("Seacret"), the Defendant in the above-captioned adversary

proceeding, files this Expedited Motion for Continuance (the "Continuance Motion"), seeking to

continue the hearing on Seacret Direct LLC's Motion to Compel Arbitration, Motion to Dismiss,

and Motion for More Definite Statement [Docket No. 4] (the "Arbitration Motion"), currently set




1
 The "Debtors" and the "Plaintiffs" in the above-captioned cases are: Spherature Investments LLC ("Spherature"),
EIN #5471; Rovia, LLC ("Rovia"), EIN #7705; WorldVentures Marketing Holdings, LLC ("WV Marketing
Holdings"), EIN #3846; WorldVentures Marketplace, LLC ("WV Marketplace"), EIN #6264; WorldVentures
Marketing, LLC ("WV Marketing"), EIN #3255; and WorldVentures Services, LLC ("WV Services"), EIN #2220.


EXPEDITED MOTION FOR CONTINUANCE                                                                    Page 1 of 4
  Case 21-04059         Doc 12   Filed 04/21/21 Entered 04/21/21 16:53:51           Desc Main
                                   Document     Page 2 of 4


for May 11, 2021, at 2:30 P.M. (CST) (the "Hearing"), and would respectfully state as follows in

support thereof:

                                    I.     Relief Requested

          1.   On December 21, 2020, the Plaintiffs filed voluntary petitions for relief under

Chapter 11 of the Bankruptcy Code.

          2.   On March 5, 2021, the Plaintiffs filed their Original Complaint and Request for

Preliminary Injunction [Docket No. 1] (the "Complaint") in the above-captioned adversary

proceeding.

          3.   On March 31, 2021, Seacret responded to the Complaint by filing the Arbitration

Motion.

          4.   On April 14, 2021, the Plaintiffs filed their Amended Complaint and Request for

Preliminary Injunction [Docket No. 6] (the "Amended Complaint") in the above-captioned

adversary proceeding.

          5.   Pursuant to F.R.C.P. 15(a)(3), Seacret has 14 days to respond to the Amended

Complaint, and Seacret does intend to file another Rule 12 motion in that time frame. Pursuant to

Local Bankruptcy Rules 7007-1 and 9014-1(b), the Plaintiffs would then have 14 days to object if

they oppose such relief. In total, the end of the 28 days for supplemental pleadings as provided by

the Rules would be May 12, 2021.

          6.   On April 14, 2021, the Plaintiffs also filed their Response to the Motion to Compel

Arbitration, Motion to Dismiss, and Motion for More Definite Statement [Docket No. 7] (the

"Response"), responding to the Arbitration Motion.

          7.   On April 16, 2021, Seacret sent requests for production and requests for admission

to the Plaintiffs requesting discovery in connection with factual issues raised in the Response.




EXPEDITED MOTION FOR CONTINUANCE                                                         Page 2 of 4
  Case 21-04059          Doc 12    Filed 04/21/21 Entered 04/21/21 16:53:51            Desc Main
                                     Document     Page 3 of 4


Under F.R.C.P. 34 and 36, responses are due May 16, 2021. Seacret has also sent subpoenas for

third party discovery.

          8.     On April 17, 2021, the Court set the Arbitration Motion for hearing on May 11,

2021, at 2:30 P.M. (CST).

                                     II.     Grounds for Relief

          9.     Seacret believes it is necessary to conduct limited discovery related to the

Arbitration Motion. To date, Seacret has sought discovery from the Plaintiffs and a third party

(Wayne Nugent). The latest response date for this discovery is May 16.

          10.    Seacret also intends to file a response to the Amended Complaint. The total time

provided by the Rules for such response and objection would expire May 12, which is the day after

the current hearing date.

          11.    In order to allow sufficient time for the parties to engage in discovery and file

supplemental pleadings, Seacret respectfully requests that this Court continue the Hearing until at

least May 20, 2021.

          12.    The undersigned counsel has conferred with counsel for the Plaintiffs.           The

Plaintiffs do not oppose the continuance requested by this Continuance Motion.

                                            III.    Prayer

          Accordingly, Seacret respectfully requests that this Court (i) grant the Continuance Motion;

(ii) set the Arbitration Motion for hearing on or after May 20, 2021; and (iii) grant to Seacret all

such other and further relief to which it may fairly and equitably be entitled, both at law and in

equity.




EXPEDITED MOTION FOR CONTINUANCE                                                            Page 3 of 4
  Case 21-04059        Doc 12     Filed 04/21/21 Entered 04/21/21 16:53:51             Desc Main
                                    Document     Page 4 of 4



DATED: April 21, 2021.
                                                      Respectfully submitted,

                                                      By:       /s/ Phillip L. Lamberson
                                                            Phillip L. Lamberson
                                                            Texas Bar No. 00794134
                                                            plamberson@winstead.com
                                                            Stephen R. Clarke
                                                            Texas Bar No. 24069517
                                                            sclarke@winstead.com
                                                            Annmarie Chiarello
                                                            Texas Bar No. 24097496
                                                            achiarello@winstead.com
                                                            WINSTEAD PC
                                                            500 Winstead Building
                                                            2728 N. Harwood Street
                                                            Dallas, Texas 75201
                                                            (214) 745-5400 (Telephone)
                                                            (214) 745-5390 (Facsimile)

                                                            ATTORNEYS FOR
                                                            SEACRET DIRECT LLC


                                 CERTIFICATE OF SERVICE

        I hereby certify that on April 21, 2021, notice of this document was electronically mailed
to the parties registered or otherwise entitled to receive electronic notices in this case pursuant to
the Electronic Filing Procedures in this District.



                                                      /s/ Phillip L. Lamberson
                                                      One of Counsel




EXPEDITED MOTION FOR CONTINUANCE                                                           Page 4 of 4
4813-5514-0838v.1 65392-1
